DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 013, 405. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features of examining claim 1 [see column 6 lines 1-20].
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 013, 405. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features of examining claim 1 [see column 6 lines 1-20].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 11 the term “using the software app for counting the quality of blinks”, It must be considered whether the interconnection and functional relationship between elements is disclosed and, if not, whether it would be evident to those of ordinary skill in the art. For example, an algorithm, flow chart or block diagram often suffices to show the relationships between elements, particularly functional or program elements.  It is not seen in the specification where applicant has shown how these functions are achieved, for example, the specification does not provide a sufficient explanation of how a claimed function (counting quantity) is achieved such as specific algorithms for the claimed “software app” that would enable it to provide for the above functions. 
Thus, one of ordinary skill in the art would not have the necessary details or proper means to configure the device as claimed, and/or know how to configure the device as claimed. Thus, support is not found for what is required for the actual configuration of the software app to allow it to perform the above functions (counting quality of blinks) and thus the scope of the claim is unknown.  The disclosure must identify the way the inventor performs the function, whether or not a skilled artisan might otherwise be able to glean another way from other sources or his or her own understanding.  The reason that disclosure of the specific algorithm is required is precisely because various ways might exist to perform the function.  
	Dependent claims 2-10 and 12-19 are rejected for the same reasons because they depend on claims 1, 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “counting the quality of blinks” in claims 1, 11 is a relative term which renders the claim indefinite. The term “counting the quality and quantity of blinks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 2-10 and 12-19 are rejected for the same reasons because they depend on claims 1, 11.

Prior arts not relied on
Wu (Pub. No.: US 2014/0285436) (Pub. No.: US 2011/0242483) and et al (US Pat: 5, 210,554).
Wu discloses an apparatus for diagnosis of ocular surface disease [see 0103, 0105] comprising:
an electronic tablet [see 0043], comprising an electronic display and a forward-facing camera (built-in camera) [see 0071,0073,0089, 0091];
a software app (vision care software) executing on the electronic tablet, wherein the software app is configured to display visual acuity testing [see 0089, 0102] by disclosing display a visual acuity examination image on the display screen of the electronic device for visual acuity testing. For example, a Snellen chart is shown on the display screen of the electronic device for visual acuity testing [see 0102];
record a video of the patient while the patient is viewing the test image [see 0071,0091] for a test period from which blink quantity [see 0073, 0090-0091,0040-0042] by disclosing determine the number of eye blink of the viewer [see 0091],
Nonetheless, Cornsweet et al disclose the operator selects a desired test or set of tests from a menu displayed on a display screen and during the test, the instrument automatically aligns the optics precisely on both eyes and maintains alignment even if the patient's eyes move [see column 2 lines 63-66 and column 3 lines 1-20, abstract, and figs 9, 27]. Cornsweet et al disclose displaying images of the patient's pupils on said display screen while running a test and simultaneously displaying a graphical overlay on said display screen showing a pattern of stimuli during the test [see claim 3] and reading passage of text [see figs 49-50].
In addition, Shea et al disclose detect an alignment between the patient's eyes and the electronic tablet utilizing the forward-facing camera and change the alignment indicator to indicate whether the patient's eyes and the electronic display are properly aligned [see 0031-0033, 0036] and an alignment indicator and quality data [see 0012-0015, 0031-0033 and fig 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793